EXHIBIT 16.2 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 September 16, 2010 Office of the Chief Accountant Securities and Exchange Commission Mail Stop 9-5 450 Fifth Street, N.W. Washington, D.C.20549 Re: DNA Brands, Inc. On September 10, 2010 my appointment as auditor for DNA Brands, Inc. (formerly Famous Products, Inc.) ceased. I have read DNA Brands, Inc.'s statements included under Item 4.01 of its Form 8-K/A1 dated September 16, 2010 and agree with such statements, insofar as they apply to me. Very truly yours, Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
